Citation Nr: 0529048	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO continued the veteran's assigned 50 percent disability 
rating for PTSD.  The veteran perfected an appeal of this 
issue.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of the hearing has been associated with the 
veteran's claims file.  

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on his part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

During the veteran's September 2005 hearing, he revealed that 
he was prescribed "antiviolent" medication from Dr. McGee 
at the VA outpatient clinic in Jersey City, New Jersey.  
However, VA medical records from the VA outpatient clinic in 
Jersey City are not of record.  The Board does note that 
records from the Jersey City Vet Center are of record, there 
is no evidence of treatment records from the VA clinic or Dr. 
McGee.  VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, on remand the RO should attempt to obtain the 
veteran's VA treatment records from this facility dating from 
December 2003, the date of the last VA examination, to the 
present.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, as the veteran receives regular treatment at the 
Vet Center, current treatment records from this facility 
should also be obtained.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's 
treatment records from the VA outpatient 
clinic in Jersey City, New Jersey, for 
the period from December 2003 to the 
present, and associate them with the 
claims file.  

2.  The RO should obtain the veteran's 
treatment records from the Vet Center in 
Jersey City, New Jersey from June 2005 to 
the present and associate them with the 
claims file.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


